Order of filiation, Family Court, New York County (Ruth Zuckerman, J.), entered September 12, 1995, bringing up for review orders of the same court and Judge entered June 23, 1994, which denied respondent-appellant’s motion to dismiss the petition on the ground of forum non conveniens, and entered September 8 and 21, 1995, which denied respondent-appellant’s motions for renewal, unanimously affirmed, with costs.
The court properly exercised its discretion in retaining jurisdiction as respondent did not meet his burden of demonstrating New York was an inappropriate forum to hear and determine this paternity proceeding (see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479, cert denied 469 US 1108). While both parties are citizens of Korea and presently reside there, respondent was a resident alien of the United States for 10 years and received his degree in New York. The parties lived here together on and off for three years and the child was conceived here and born in the metropolitan area, and is an American citizen. Evidence relevant to paternity is located in this vicinity. Further, respondent resided in New York at the time the proceeding was commenced and utilized delaying tactics before he abruptly left the country. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ.